Per Curiam.
By the terms of his judgment the judgment creditor was entitled to the issuance of a body execution against the debtor.
Section 775 of the Judiciary Law, relied upon by the debtor, does not authorize a stay of body execution; it provides for cases wherein an offender may be released from imprisonment.
Orders reversed, with ten dollars costs and disbursements, motion to relieve debtor of failure to pay judgment and staying the issuance of body execution denied; and matter remitted to the justice below for appropriate action on creditor’s application in accordance with this opinion.
Lydon and Frankenthaler, JJ., concur; Hammer, J., concurs in result with memorandum.